Citation Nr: 1520646	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 27, 2009 to September 26, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD on and after December 1, 2010.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

By rating action dated in February 2011, the RO granted a temporary total rating (100 percent disability) for a period of hospitalization related to PTSD from September 27, 2010 to November 30, 2010.  This period of time is not on appeal.  

By decision in December 2012, the Board granted a 50 percent disability rating for PTSD and remanded the claim of a total rating based on unemployability due to service-connected disability for further development.  A January 2013 rating decision effectuated the grant of a 50 percent rating for PTSD, effective from February 27, 2009 and from December 1, 2010.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2013 Joint Motion for Partial Remand, the Court vacated the Board's December 2012 decision to the extent that it denied a disability rating in excess of 50 percent for PTSD prior to September 27, 2010 and subsequent to December 1, 2010.

The case was remanded for further development in April 2014.

During the pendency of the appeal, by letter dated in February 2015, the Veteran withdrew an appeal of entitlement to an increased rating for diabetes mellitus, type II, and entitlement to service connection for diabetic peripheral neuropathy of the upper and lower extremities for which a notice of disagreement had been received in January 2015.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Review of the record discloses that the June 2013 Joint Motion for Partial Remand found that a remand was required because the Board erred, among other things, by failing to make reasonable efforts to assist in obtaining all relevant records pertinent to the Veteran's claim.  The parties specifically referred to an August 2011 VA examination report in which it was noted that the Veteran attended group therapy twice a month at the Princeton Vet Center, but that the record did not contain Vet Center treatment records from the August 2011 time period.  When the case was remanded in April 2014, the Board stated that the only Vet Center records on file were summaries dated in December 2008 and February 2012.  [The Board notes that there is also an August 2010 Vet Center summary.]  The AOJ was requested to secure all treatment and counseling records from the Princeton Vet Center from 2009 through the present.

The record contains a "Deferred Rating Decision" of May 2014.  In that document it is noted that the Veteran was to be sent a Form 4142 for release of the aforementioned records.  There is a handwritten notation that this release is needed for [obtaining] these records.  Administrative review suggests that the Princeton Vet Center is a facility related to the VA, so it is unclear why such release is needed.

In any event, the notice letter to the Veteran indicated that he was to provide a release for any private treatment.  There was no specific reference to the Vet Center records and there appears to have been no response from the Veteran or his attorney.  There is no indication that these records were ever sought.  If in fact a release of information is needed to obtain what appear to be Government records, the reason therefore must be made clear in the record. 

Moreover, when examined for compensation and pension purposes in January 2015, it was reported that the Veteran continued to receive twice monthly therapeutic support.  In view of the above, it appears that a significant aspect of development sought by the Board pursuant to the June 2013 Joint Motion for Partial Remand and the Court's Order has not been accomplished.  

The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, not requesting the aforementioned Vet Center records was a failure to comply with the terms of the remand.  As such, the case must once more be remanded to address the cited deficiency. See C.F.R. § 19.9 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's treatment and counseling records, including summaries, from the Princeton, West Virginia Vet Center from February 2009 to the present and associate with the claims folder or electronic file.  If the RO cannot obtain these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  If for some reason a release of information is needed, the appellant and his attorney should be specifically notified of that fact, and the reason therefore should be set out in the record.  If records are not obtained, the RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If additional development on the TDIU issue is indicated, that too should be undertaken.  If a benefit is not granted, the appellant and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

